Defendant was convicted in the county court of Greene County upon a warrant charging that he had violated the prohibition law. From judgment upon his conviction he appealed to the Superior Court.
Upon his trial in the Superior Court there was a verdict of guilty. From judgment upon the verdict defendant appealed to the Supreme Court.
There was no error in the refusal of the court to dismiss the action, upon defendant's motion, at the close of the evidence. C. S., 4643. The evidence was properly submitted to the jury; it is sufficient as a matter of law to support the verdict.
Two of the State's witnesses, after defendant had testified as a witness in his own behalf, as shown by the record, in response to questions as to his general character, testified that they heard that defendant is a notorious blind tiger. Defendant objected to these statements of the witnesses. No motion, however, was made to strike them from the record.
A reasonable interpretation of the record shows that each of the witnesses had qualified as a character witness before he testified that he *Page 796 
had heard that defendant is a notorious blind tiger. S. v. Mills,184 N.C. 694, is therefore not applicable.
In S. v. Butler, 177 N.C. 585, it is said: "It was open to the witness, having stated that he knew the defendant's general character, to qualify and explain his answer as to what it was by saying that it was bad for selling liquor."
The record in this case does not present the question decided in S. v.Mills, supra. Upon the record we find
No error.